Exhibit 10.2

FOURTH AMENDMENT TO LEASE AGREEMENT

BETWEEN DOMINO’S FARMS OFFICE PARK, L.L.C. (LANDLORD)

AND DOMINO’S PIZZA LLC (TENANT)

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made August 28,
2012 and will be effective as of this date by and between DOMINO’S FARMS OFFICE
PARK, L.L.C., a Michigan Limited Liability Company, f/k/a Domino’s Farms Office
Park Limited Partnership (“Landlord”) and DOMINO’S PIZZA LLC, a Michigan Limited
Liability Company, (“Tenant”),

WHEREAS, Landlord entered into a Lease Agreement for a portion (the “Premises”)
of the office building known as Domino’s Farms Prairie House located at 30 Frank
Lloyd Wright Drive, Ann Arbor, Michigan 48106 with Domino’s Pizza, Inc., whose
successor in interest is Tenant, for a term of five (5) years commencing as of
December 21, 1998; and

WHEREAS, Landlord and Tenant extended the term of the lease, included additional
space as a part of the Premises, and incorporated additional provisions via the
FIRST, SECOND AND THIRD AMENDMENTS TO LEASE; and

WHEREAS, Landlord and Tenant desire to modify and expand the Premises to which
said lease shall apply;

NOW, THEREFORE, Landlord and Tenant agree to amend the Lease by replacing
Section B (Premises) of the FIRST AMENDED STANDARD LEASE SUMMARY with the
following:

Office Space, Lab Space and Conference Center Square Footage: 217,893 rentable
square feet, based upon 189,472 usable square feet (excludes approximately
11,650 square feet of restrooms, stairwells, and mechanical room within Tenant’s
space) with a 15% common area factor.

Warehouse Square Footage: 5,019 square feet

Location: All of the highlighted space as shown on the attached Rider A.

IT IS AGREED AND UNDERSTOOD, as additional consideration for entering into this
lease, Landlord represents that the standards of the building operation and
maintenance will continue to be such that it will be characterized as Class A
space throughout the term of the lease.

IT IS FURTHER AGREED AND UNDERSTOOD that as part of the 189,472 usable square
feet, Tenant will be taking possession of 2,979 usable square feet of contiguous
space as of September 1, 2012 and 7,437 usable square feet of contiguous space
as of November 15,, 2012. Tenant will be responsible to commence paying rent on
this additional space as of January 1, 2013.



--------------------------------------------------------------------------------

TERM

The initial term (the “Initial Term”) of this lease shall begin on the execution
date of this Amendment and end at midnight December 31, 2022.

RENT

The rent for the Premises shall be as follows:

 

Year

  

Annual Office, Lab and

Conference Center Rent

   Annual
Storage Space Rent

Through December 31, 2012

   $29.49 per sq. ft.    $13.40 per sq. ft.

2013

   $28.00 per sq. ft.    $13.40 per sq. ft.

2014 and 2015

   The base annual rental shall increase each year to reflect the cost of living
increase in accordance with any increase in the Consumers Price Index of the
Bureau of Labor Statistics all items indexed for Detroit, Michigan or by one and
one-half percent (1.5%), whichever is less, provided however, in no event shall
the base rent as adjusted be reduced from the previous year.

2016 and 2017

   The base annual rental shall increase each year to reflect the cost of living
increase in accordance with any increase in the Consumers Price Index of the
Bureau of Labor Statistics all items indexed for Detroit, Michigan or by two and
one-half percent (2.5%), whichever is less, provided however, in no event shall
the base rent as adjusted be reduced from the previous year.

2018 – 2022

   The base annual rental shall increase each year to reflect the cost of living
increase in accordance with any increase in the Consumers Price Index of the
Bureau of Labor Statistics all items indexed for Detroit, Michigan or by three
percent (3.0%), whichever is less, provided however, in no event shall the base
rent as adjusted be reduced from the previous year.



--------------------------------------------------------------------------------

RENTAL CREDIT

Landlord shall contribute one million twenty-five thousand dollars ($1,025,000)
towards the construction of the new space occupied by the Tenant; payable to
Tenant in ten (10) installments of one hundred two thousand five hundred dollars
($102,500) on the first (1st) business day of each calendar year of the Initial
Term of the Lease.

OPTION TO RENEW

Upon expiration of the Initial Term, provided that Tenant is not then in default
beyond the expiration of any applicable grace and cure period after notice,
Tenant may extend the term of this Lease for additional term of five (5) years
(the “First Extended Term”) and Tenant may extend the term of this Lease for an
additional term consisting of five (5) years (the “Second Extended Term”), upon
the expiration of the First Extended Term, provided that Tenant has exercised
its option for the First Extended Term and is not then in default beyond the
expiration of any applicable grace and cure period after notice. The Tenant
shall exercise the option(s) by notifying the Landlord in writing at least three
hundred sixty (360) days before the then existing Term expires. The base annual
rental for the First Extended Term and Second Extended Term shall be determined
in accordance with provisions for determining the base annual rental for the
“Second Extended Term” contained in Rider C of the Lease Agreement dated as of
December 21, 1998.

SURVIVAL OF LEASE

Except as set forth in this Amendment, all other terms and conditions of the
Lease remain the same and unchanged in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this FOURTH AMENDMENT TO
LEASE AGREEMENT as of the day and year first above written.

 

       

LANDLORD:

DOMINO’S FARMS OFFICE

PARK, L.L.C.

(a Michigan limited liability company)

8/28/12     By:   /s/ Paul R. Roney       Paul. R. Roney     Its:   Manager    

TENANT:

DOMINO’S PIZZA LLC

(a Michigan limited liability company)

8/28/12     By:   /s/ Michael Lawton     Name:   Michael Lawton     Its:   Chief
Financial Officer